     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.1 Page 1 of 11




 1   Youssef H. Hammoud (SBN: 321934)
     L. Tegan Rodkey (SBN: 275830)
 2   PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4
     T: (818) 600-5596
 5   F: (818) 600-5496
 6   E: youssef@pricelawgroup.com
     E: tegan@pricelawgroup.com
 7   Attorneys for Plaintiff,
 8   Stephanie Stevens-Kahn
 9
                     UNITED STATES DISTRICT COURT
10              IN THE SOUTHERN DISTRICT OF CALIFORNIA
11
12   STEPHANIE STEVENS-KAHN,                   Case No.: '21CV1515 BTM MSB
13
14
                 Plaintiff,                    COMPLAINT AND DEMAND FOR
                                               JURY TRIAL FOR VIOLATIONS
15         v.                                  OF:
16
                                                   1. Telephone Consumer Protection
17
     CAPITAL ONE BANK (USA), N.A.,                    Act, 47 U.S.C. § 227 et seq.;
18                                                 2. Intrusion Upon Seclusion
19
                 Defendant.

20
21
22
23               COMPLAINT AND DEMAND FOR JURY TRIAL
24
           Plaintiff Stephanie Stevens-Kahn (“Plaintiff” or “Ms. Kahn”), by and
25
26   through her attorneys, alleges the following against Capital One Bank (USA),
27
     N.A. (“Capital One” or “Defendant’):
28
                                             -1-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.2 Page 2 of 11




 1                                       INTRODUCTION
 2         1.       Count I of Plaintiff’s Complaint is based upon the Telephone
 3
     Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal
 4
 5   statute that broadly regulates the use of automated telephone equipment. Among
 6
     other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
 7
 8   use of automatic dialers or prerecorded messages, and delegates rulemaking
 9
     authority to the Federal Communications Commission (“FCC”).
10
11         2.       Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy
12   Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of
13
     Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the
14
15   solitude or seclusion of another or his private affairs or concerns… that would be
16
     highly offensive to a reasonable person.”
17
18                             JURISDICTION AND VENUE
19
           3.       Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28
20
21   U.S.C. 1331.
22         4.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
23
     substantial part of the events or omissions giving rise to the claim occurred in this
24
25   District. Because Defendant transacts business here, personal jurisdiction is
26
     established.
27
28   //
                                                -2-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.3 Page 3 of 11




 1                                       PARTIES
 2         5.     Plaintiff is a natural person residing in California.
 3
           6.     Plaintiff is a “debtor” as defined by Cal. Civ. Code §1788.2(h).
 4
 5         7.     Defendant is bank holding company that provides consumer loans and
 6
     credit with its principal place of business headquartered in McLean, VA. Defendant
 7
 8   can be served through its registered agent, Corporation Service Company, located
 9
     at 100 Shockoe Slip Fl. 2, Richmond, VA 23219-4100.
10
11         8.     Defendant acted through their agents, employees, officers, members,
12   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
13
     representatives, and insurer.
14
15                            FACTUAL ALLEGATIONS
16
           9.     Defendant is attempting to collect an alleged debt from Plaintiff.
17
18         10.    In or around December 2019, in an attempt to collect on an alleged
19
     consumer account, Defendant began contacting Plaintiff on her cellular phone
20
21   number ending in 7691.
22         11.    On or about December 27, 2019 at approximately 12:15 p.m., Plaintiff
23
     answered a call from Defendant on her cell phone number. The representative
24
25   indicated that Defendant was attempting to collect a debt.
26
           12.    Plaintiff informed the representative that she couldn’t make a
27
28   payment, that she was only working part-time and was having a hard time making
                                               -3-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.4 Page 4 of 11




 1   ends meet, and she was doing everything she could to keep up with her bills.
 2         13.    Further, Plaintiff informed the representative that she wanted to be
 3
     contacted through the mail only and that when she was able to make a payment,
 4
 5   she would call Defendant.
 6
           14.    Despite explaining her situation and revoking consent to be contacted
 7
 8   on her cell phone, Defendant continued its assault of harassing automated debt
 9
     collection calls to Plaintiff’s cellular phone.
10
11         15.    Between December 27, 2019 and June 30, 2020, Defendant called
12   Plaintiff on her cellular phone approximately two hundred (200) times.
13
           16.    On an almost daily basis, Defendant would call Plaintiff, even calling
14
15   her multiple times in a single day.
16
           17.    Upon information and belief, each time Defendant called, there was a
17
18   pause before the collection agent began to speak, indicating the use of an automated
19
     telephone dialing system.
20
21         18.    Defendant often called Plaintiff multiple times in the same day,
22   indicating the use of a random or sequential number generator to: a) determine the
23
     order in which to select phone numbers to be dialed from a preproduced list; and
24
25   b) store and dial those numbers at a later time when Plaintiff did not answer.
26
           19.    Upon information and belief, Defendant also called and texted, or
27
28   attempted to call and text friends and family of Plaintiff, with the intention that they
                                                 -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.5 Page 5 of 11




 1   would communicate to Plaintiff that Defendant was attempting to collect a debt
 2   from her, causing Plaintiff additional embarrassment and distress.
 3
           20.    Upon information and belief, Defendant called Plaintiff and delivered
 4
 5   prerecorded or artificial voice messages.
 6
           21.    Upon information and belief, the phone system used by Defendant
 7
 8   places more calls than there are collection representatives available, resulting in
 9
     more calls made to Plaintiff.
10
11         22.    Upon information and belief, use of the automated telephone dialing
12   system by Defendant allowed Defendant to call Plaintiff more times than it
13
     otherwise would have been able to had it dialed manually, increasing the harassing
14
15   nature of the calls.
16
           23.    Upon information and belief, Defendant’s phone system is capable of
17
18   placing tens of thousands of automated phone calls a day.
19
           24.    Upon information and belief, Defendant’s representatives did not
20
21   review Plaintiff’s account notes and/or file prior to initiating the collection calls to
22   her cell phone and home phone.
23
           25.    The phone system utilized by Defendant, in conjunction with
24
25   Defendant’s policies and procedures regarding collection on accounts were aimed
26
     at causing Plaintiff such distress and annoyance that she would make a payment,
27
28   despite knowing she was not able to.
                                                 -5-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.6 Page 6 of 11




 1         26.     Defendant’s conduct was done willfully and knowingly.
 2         27.     Defendant was aware that Plaintiff had revoked consent to be called,
 3
     and despite this, Defendant continued to place automated debt collection calls to
 4
 5   Plaintiff’s cell phone and home phone.
 6
           28.     Defendant was aware that Plaintiff was unable to make a payment,
 7
 8   and despite this, continued to place automated debt collection calls to Plaintiff’s
 9
     cell phone.
10
11         29.     Defendant’s calls were excessive and done with the purpose of
12   attempting to harass Plaintiff into making a payment on the account.
13
           30.     Defendant caused Plaintiff’s cell phone to ring repeatedly or
14
15   continuously with the intention to annoy, abuse, or harass her.
16
           31.     The conduct was not only willful but done with the intention of
17
18   causing Plaintiff such distress, so as to induce her to pay the debt.
19
           32.     Further, the conduct was done with such frequency so as to harass
20
21   Plaintiff and cause her great annoyance.
22         33.     Plaintiff attempted to explain her situation and request that Defendant
23
     contact her in writing only in an attempt to get the calls to stop, however, Defendant
24
25   continued to lay siege on Plaintiff’s cell phone.
26
           34.     Defendant’s intrusion upon Plaintiff’s seclusion was highly offensive
27
28   to the reasonable person and far exceeded reasonable collection efforts.
                                                -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.7 Page 7 of 11




 1   Defendant’s conduct was especially unreasonable because it called relentlessly
 2   shortly after Plaintiff had explained she was not able to make a payment, was
 3
     dealing with personal issues and wanted to be contacted in writing.
 4
 5         35.      Defendant acted maliciously and subjected Plaintiff to oppression.
 6
           36.      Due to Defendant’s actions, Plaintiff has suffered from immense
 7
 8   emotional and mental pain and anguish, including but not limited to, stress, anxiety,
 9
     headaches, sleepless nights, embarrassment and humiliation.
10
11                                        COUNT I
                         (Violations of the TCPA, 47 U.S.C. § 227)
12
13         37.      Plaintiff incorporates by reference all of the above paragraphs of this
14   Complaint as though fully stated herein.
15
           38.      Defendant violated the TCPA. Defendant’s violations include, but are
16
17   not limited to the following:
18
                 a. Within four years prior to the filing of this action, on multiple
19
20                  occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
21
                    which states in pertinent part, “It shall be unlawful for any person
22
23                  within the United States . . . to make any call (other than a call made
24                  for emergency purposes or made with the prior express consent of the
25
                    called party) using any automatic telephone dialing system or an
26
27                  artificial or prerecorded voice — to any telephone number assigned to
28
                                                -7-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.8 Page 8 of 11




 1                  a . . . cellular telephone service . . . or any service for which the called
 2                  party is charged for the call.
 3
                 b. Within four years prior to the filing of this action, on multiple
 4
 5                  occasions, Defendant willfully and/or knowingly contacted Plaintiff
 6
                    using an artificial prerecorded voice or an automatic telephone dialing
 7
 8                  system and as such, Defendant knowing and/or willfully violated the
 9
                    TCPA.
10
11         39.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
12   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
13
     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
14
15   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
16
     to an award of one thousand five hundred dollars ($1,500.00), for each and every
17
18   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19
                                           COUNT II
20                                (Intrusion Upon Seclusion)
21
           40.      Plaintiff incorporates by reference all of the above paragraphs of this
22
23   Complaint as though fully stated herein.
24         41.      Restatement of the Law, Second, Torts, § 652(b) defines intrusion
25
     upon seclusion as, “One who intentionally intrudes… upon the solitude or
26
27   seclusion of another, or her private affairs or concerns, is subject to liability to the
28
                                                     -8-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.9 Page 9 of 11




 1   other for invasion of privacy, if the intrusion would be highly offensive to a
 2   reasonable person”.
 3
           42.      Defendant violated Plaintiff’s privacy. Defendant’s violations
 4
 5   include, but are not limited to, the following:
 6
                 a. Defendant intentionally intruded, physically or otherwise, upon
 7
 8                  Plaintiff’s solitude and seclusion by engaging in harassing phone calls
 9
                    in an attempt to collect on an alleged debt despite Plaintiff’s request
10
11                  for the calls to cease.
12               b. The number and frequency of the telephone calls to Plaintiff by
13
                    Defendant after Plaintiff’s explanation of her financial situation and
14
15                  her request for the calls to cease constitute an intrusion on Plaintiff's
16
                    privacy and solitude.
17
18               c. Defendant’s conduct would be highly offensive to a reasonable person
19
                    as Plaintiff received calls that often-interrupted Plaintiff’s work.
20
21               d. Defendant’s acts, as described above, were done intentionally with the
22                  purpose of coercing Plaintiff to pay the alleged debt.
23
           43.      As a result of Defendant violations of Plaintiff’s privacy, Defendant
24
25   is liable to Plaintiff for actual damages.
26
27
28   //
                                                  -9-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.10 Page 10 of 11




 1                                 PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff Stephanie Stevens-Kahn, respectfully requests
 3
     judgment be entered against Defendant Capital One Bank, N.A., for the
 4
 5   following:
 6
                   A.     Statutory damages against Defendant pursuant to 47 U.S.C. §
 7
 8                        (b)(3)(B) and 47 U.S.C. § (b)(3)(C);
 9
                   B.     Actual damages against Defendant for its intrusion upon
10
11                        Plaintiff’s seclusion;
12                 C.     Punitive damages against Defendant to be determined at trial,
13
                          for the sake of example and punishing Defendant for its
14
15                        malicious conduct, pursuant to Cal. Civ. Code § 3294;
16
                   D.     Awarding Plaintiff any pre-judgment and post-judgment
17
18                        interest as may be allowed under the law; and
19
                   E.     Any other relief that this Honorable Court deems appropriate.
20
21                               DEMAND FOR JURY TRIAL
22          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
23
     trial by jury of all issues triable by jury.
24
25
26
     //
27
28
                                                    - 10 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:21-cv-01515-BTM-MSB Document 1 Filed 08/26/21 PageID.11 Page 11 of 11




 1         Respectfully submitted this 26th day of August 2021.
 2
 3                                        By: /s/ Youssef H. Hammoud
                                          Youssef H. Hammoud (SBN: 321934)
 4
                                          PRICE LAW GROUP, APC
 5                                        6345 Balboa Blvd., Suite 247
 6                                        Encino, CA 91316
                                          T: (818) 600-5596
 7                                        F: (818) 600-5496
 8                                        E: youssef@pricelawgroup.com
                                          Attorneys for Plaintiff,
 9
                                          Stephanie Stevens-Kahn
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            - 11 -
                            COMPLAINT AND DEMAND FOR JURY TRIAL
